Citation Nr: 1429878	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-43 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for lumbar spine degenerative joint disease.

2. Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to December 1972.
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issue of entitlement to service connection for bilateral plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence does not establish that the Veteran has a current disability of the lumbar spine.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine degenerative joint disease have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1116, 1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353 -23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established. 
.
 VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was provided with a VCAA notification letter in June 2009 that fulfilled all notice requirements by informing the Veteran of the evidence necessary to establish service connection, of how VA would assist him in developing his claim, of his and VA's obligations in providing such evidence for consideration, and of the evidence necessary to substantiate disability ratings and effective dates.  Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006). 

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The Veteran's service treatment records were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any other outstanding records that need to be obtained for an equitable adjudication of the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to decide the claim. VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The first prong of the McLendon test (current disability) requires competent evidence; the third prong of the test only requires evidence that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition or that the Veteran has the claimed disability is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, the Veteran asserts that there is a relationship between the claimed disability and service, but the evidence provides no competent evidence of a diagnosed disability or its symptoms, nor establishes an in-service event, injury, or disease.  This evidence is insufficient to require an examination and obtain an opinion.

 In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran). Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Connecting the disability to service may be accomplished through affirmative evidence that shows inception or aggravation during service, even for disabilities that first manifest after service, or that otherwise indicates a direct relationship between service and the current disability, or for certain disabilities, including arthritis, through statutory presumption if they manifest to a degree of 10 percent within one year of discharge.  38 C.F.R. 
§§ 3.303(a), (d).  Further, with chronic diseases (as listed in 3.303(a)) which are shown in service, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence; a veteran's lay statements may be sufficient evidence in any claim for service connection. 38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

 In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

The Veteran contends that he suffers from lumbar spine degenerative joint disease as a result of his military service.  His service treatment records are silent for any complaint, treatment, or diagnosis related to the lumbar spine.  Further, the Veteran has offered no arguments regarding an in-service disease, event, or injury that resulted in his claimed disability.  The Veteran has also not provided any medical evidence or advised VA of any medical evidence that he would like VA to obtain on his behalf or provided any statements as to his medical history or symptoms.  While VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim.  As the Court stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." 1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  Thus, the only evidence in support of the Veteran's claim that he has lumbar spine degenerative joint disease as a result of his military service is the Veteran's application for benefits stating that he is seeking service connection for lumbar spine degenerative joint disease.  

In light of the above, the Board concludes that the Veteran does not have a current lumbar spine disability.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran does not have a diagnosed disability of the lumbar spine or such disability at any time during the claim period (see McClain v. Nicholson, 21 Vet. App. 319 (2007)), there is no disability that can be related to service. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in the present case, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for lumbar spine degenerative joint disease.  Therefore, his claim must be denied.


ORDER

Entitlement to service connection for lumbar spine degenerative joint disease is denied. 


REMAND

Regrettably, the Board determines that a remand of the Veteran's claim of entitlement to service connection for bilateral plantar fasciitis is necessary.  Specifically, in his VA Form 9, the Veteran stated that his feet had been a problem since service and that he had been offered a discharge in boot camp.  The Veteran's service treatment records are silent for any reference to a foot disability during boot camp; however, the Veteran's service personnel records may have contain relevant information if he was, in fact considered for a discharge during boot camp.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete personnel file (201 file) and associate it with the claims file.  All requests and responses, positive and negative, must be documented in the claims file.

2. When the above development has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


